United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1731
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Nebraska.
Laron L. Newman,                        *
                                        *    [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: May 2, 2007
                                Filed: May 7, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Laron Newman (Newman) appeals the 96-month prison sentence the district
     1
court imposed upon him after granting the government’s Federal Rule of Criminal
Procedure 35(b) motion to reduce Newman’s sentence for his post-sentencing
substantial assistance. Newman’s counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing the district court abused its
discretion by not taking into account the level of Newman’s cooperation and his



         1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
rehabilitative efforts in prison when deciding how far to depart from the advisory
Guidelines.

       Counsel’s argument is without merit. See United States v. Coppedge, 135 F.3d
598, 599 (8th Cir. 1998) (per curiam) (concluding a challenge to the extent of a
sentence reduction upon the government’s Rule 35(b) motion was unreviewable
because the appeal was not based on any criteria listed in 18 U.S.C. § 3742(a)); United
States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam) (holding a court
lacks jurisdiction to consider the reasonableness of a sentence following a Rule 35(b)
reduction; and United States v. Booker, 543 U.S. 220 (2005), did not expand
§ 3742(a) to include appellate review of discretionary sentencing reductions). Cf.
United States v. Pepper, 412 F.3d 995, 998-99 (8th Cir. 2005) (deciding only
assistance facts, and not other factors, can be considered in a substantial assistance
downward departure).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm.
                       ______________________________




                                         -2-